 

Exhibit 10.51

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made effective as of January 9,
2014 (the “Effective Date”), by and between Marina Biotech, Inc. a Delaware
corporation, with its principal place of business being 7 Times Square, 40th
Floor, New York, New York 10036-6569 (the “Company”) and Danforth Advisors, LLC,
a Massachusetts limited liability corporation, with its principal place of
business being 91 Middle Road, Southborough, MA 01772 (“Danforth”). The Company
and Danforth are herein sometimes referred to individually as a “Party” and
collectively as the “Parties.”

 

WHEREAS, the Company possesses know-how and proprietary technology related to
the discovery and development of RNAi based therapeutic products; and

 

WHEREAS, Danforth has expertise in financial and corporate operations and
strategy; and

 

WHEREAS, Danforth desires to serve as an independent consultant for the purpose
of providing the Company with certain strategic and financial advice and support
services, as more fully described in Exhibit A attached hereto, (the
"Services"); and

 

WHEREAS, the Company wishes to engage Danforth on the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties agree
and covenant as follows.

 

1.Services of Consultant.   Danforth will assist the Company with matters
relating to the Services. The Services are more fully described in Exhibit A
attached hereto. Danforth and the Company will review the Services on a monthly
basis to prioritize and implement the tasks listed on Exhibit A.

 

2.Compensation for Services.   In full consideration of Danforth’s full, prompt
and faithful performance of the Services, the Company shall compensate Danforth
a consulting fee more fully described in Exhibit A (the “Consulting Fee”). Upon
execution of this Agreement, Danforth will invoice Company for an upfront
retainer of $10,000. Such upfront fee shall be maintained by Danforth as a
retainer and can be applied to satisfy, in whole or in part, any outstanding
balance that has not been satisfied in accordance with the terms of this
Section. Danforth shall, from time to time, but not more frequently than twice
per calendar month invoice the Company for Services rendered and such invoice
will be paid upon fifteen (15) days of receipt. Each month the Parties shall
evaluate jointly the current fee structure and scope of Services. Upon
termination of this Agreement pursuant to Section 3, no compensation or benefits
of any kind as described in this Section 2 shall be payable or issuable to
Danforth after the effective date of such termination. In addition, the Company
will reimburse Danforth for reasonable out-of-pocket business expenses,
including but not limited to travel and parking, incurred by Danforth in
performing the Services hereunder, upon submission by Danforth of supporting
documentation reasonably acceptable to the Company. Any such accrued expenses in
any given three (3) month period that exceed one thousand dollars ($1,000) shall
be submitted to the Company for its prior written approval.

 

1

 

  

3.Term and Termination.   The term of this Agreement will commence on the
Effective Date and will continue through the anniversary of such date in the
next calendar year (the “Term”). This Agreement may be extended for an
additional period by mutual written agreement. This Agreement may be terminated
by either Party hereto: (a) with Cause (as defined below), upon thirty (30) days
prior written notice to the other Party; or (b) without cause upon sixty (60)
days prior written notice to the other Party. For purposes of this Section 3,
“Cause” shall include: (i) a breach of the terms of this Agreement which is not
cured within thirty (30) days of written notice of such default or (ii) the
commission of any act of fraud, embezzlement or deliberate disregard of a rule
or policy of the Company.

 

4.Time Commitment.   Danforth will devote such time to perform the Services
under this Agreement as may reasonably be required.

 

5.Place of Performance.   Danforth will perform the Services at such locations
upon which the Company and Danforth may mutually agree. Danforth will not,
without the prior written consent of the Company, perform any of the Services at
any facility or in any manner that might give anyone other than the Company any
rights to or allow for disclosure of any Confidential Information (as defined
below).

 

6.Compliance with Policies and Guidelines.   Danforth will perform the Services
in accordance with all rules or policies adopted by the Company that the Company
discloses in writing to Danforth.

 

7.Confidential Information. Danforth acknowledges and agrees that during the
course of performing the Services, the Company may furnish, disclose or make
available to Danforth information, including, but not limited to, material,
compilations, data, formulae, models, patent disclosures, procedures, processes,
business plans, projections, protocols, results of experimentation and testing,
specifications, strategies and techniques, and all tangible and intangible
embodiments thereof of any kind whatsoever (including, but not limited to, any
apparatus, biological or chemical materials, animals, cells, compositions,
documents, drawings, machinery, patent applications, records and reports), which
is owned or controlled by the Company and is marked or designated as
confidential at the time of disclosure or is of a type that is customarily
considered to be confidential information (collectively the “Confidential
Information"). Danforth acknowledges that the Confidential Information or any
part thereof is the exclusive property of the Company and shall not be disclosed
to any third party without first obtaining the written consent of the Company.
Danforth further agrees to take all practical steps to ensure that the
Confidential Information, and any part thereof, shall not be disclosed or issued
to its affiliates, agents or employees, except on like terms of confidentiality.
The above provisions of confidentiality shall apply for a period of five (5)
years.

 

8.Intellectual Property.   Danforth agrees that all ideas, inventions,
discoveries, creations, manuscripts, properties, innovations, improvements,
know-how, inventions, designs, developments, apparatus, techniques, methods, and
formulae that Danforth conceives, makes, develops or improves as a result of
performing the Services, whether or not reduced to practice and whether or not
patentable, alone or in conjunction with any other party and whether or not at
the request or upon the suggestion of the Company (all of the foregoing being
hereinafter collectively referred to as the “Inventions”), shall be the sole and
exclusive property of the Company. Danforth hereby agrees in consideration of
the Company’s agreement to engage Danforth and pay compensation for the Services
rendered to the Company and for other good

 

2

 

 

and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged that Danforth shall not, without the prior written consent of the
Company, directly or indirectly, consult for, or become an employee of, any
company which conducts business in the Field of Interest anywhere in the world.
As used herein, the term “Field of Interest” shall mean the research,
development, manufacture and/or sale of the products resulting from the
Company’s technology. The limitations on competition contained in this Section 7
shall continue during the time that Danforth performs any Services for the
Company (whether as a consultant, employee or otherwise), and for a period of
three (3) months following the termination of any such Services that Danforth
performs for the Company. If any part of this section should be determined by a
court of competent jurisdiction to be unreasonable in duration, geographic area,
or scope, then this Section 7 is intended to and shall extend only for such
period of time, in such area and with respect to such activity as is determined
to be reasonable. Except as expressly provided herein, nothing in this Agreement
shall preclude Danforth from consulting for or being employed by any other
person or entity.

 

9.Non Solicitation.   All personnel representing Danforth are employees or
contracted agents of Danforth. As such, they are obligated to provide the
Services to the Company and are obligated to Danforth under confidentiality,
non-compete, and non-solicitation agreements. Accordingly, they are not
retainable as employees or contractors by the Company and the Company hereby
agrees not to solicit, hire or retain their services for so long as they are
employees or contracted agents of Danforth and for two (2) years thereafter.
Should the Company violate this restriction, it agrees to pay Danforth
liquidated damages equal to fifteen thousand ($15,000) dollars for each Danforth
employee or contracted agent solicited and/or hired by the Company in violation
of this Agreement, plus Danforth’s reasonable attorneys’ fees and costs incurred
in enforcing this agreement should the Company fail or refuse to pay the
liquidated damages amount in full within thirty (30) days following its
violation.

 

10.Placement Services.   In the event that Danforth refers a potential employee
to the Company and that individual is hired, Danforth shall receive a fee equal
to fifteen percent (15%) of the employee’s starting annual base salary. For
clarity, the potential employee referred by Danforth must not be previously
known to the Company’s through its normal course of business and operations.
This fee is due and owing whether an individual is hired, directly or indirectly
on a permanent basis or on a contract or consulting basis by the Company, as a
result of Danforth’s efforts within one (1) year of the date applicant(s) are
submitted to the Company. Such payment is due within thirty (30) days of the
employee’s start date.

 

11.No Implied Warranty.   Except for any express warranties stated herein, the
Services are provided on an "as is" basis, and the Company disclaims any and all
other warranties, conditions, or representations (express, implied, oral or
written), relating to the Services or any part thereof. Further, in performing
the Services Danforth is not engaged to disclose illegal acts, including fraud
or defalcations, which may have taken place. The foregoing notwithstanding,
Danforth will promptly notify the Company if Danforth becomes aware of any such
illegal acts during the performance of the Services. Because the Services do not
constitute an examination in accordance with standards established by the
American Institute of Certified Public Accountants (the “AICPA”), Danforth is
precluded from expressing an opinion as to whether financial statements provided
by the Company are in conformity with generally accepted accounting principles
or any other standards or guidelines promulgated by the AICPA, or whether the
underlying financial and other data provide a reasonable basis for the
statements.

 

3

 

  

12.Indemnification.   Each Party hereto agrees to indemnify and hold the other
Party hereto, its directors, officers, agents and employees harmless against any
claim based upon circumstances alleged to be inconsistent with such
representations and/or warranties contained in this Agreement. Further, the
Company shall indemnify and hold harmless Danforth and any of its subcontractors
against any claims, losses, damages or liabilities (or actions in respect
thereof) that arise out of or are based on the Services performed hereunder,
except for any such claims, losses, damages or liabilities arising out of the
gross negligence or willful misconduct Danforth or any of its subcontractors.
The Company will endeavor to add Consultant and any applicable subcontractor to
its insurance policies as additional insureds.

 

13.Independent Contractor.   Danforth is not, nor shall Danforth be deemed to be
at any time during the term of this Agreement, an employee of the Company, and
therefore Danforth shall not be entitled to any benefits provided by the Company
to its employees, if applicable. Danforth’s status and relationship with the
Company shall be that of an independent contractor and consultant. Danforth
shall not state or imply, directly or indirectly, that Danforth is empowered to
bind the Company without the Company's prior written consent. Nothing herein
shall create, expressly or by implication, a partnership, joint venture or other
association between the parties. Danforth will be solely responsible for payment
of al charges and taxes arising from his or her relationship to the Company as a
consultant.

 

14.Records.   Upon termination of Danforth’s relationship with the Company,
Danforth shall deliver to the Company any property or Confidential Information
of the Company relating to the Services which may be in its possession including
products, project plans, materials, memoranda, notes, records, reports,
laboratory notebooks, or other documents or photocopies and any such information
stored using electronic medium.

 

15.Notices.   Any notice under this Agreement shall be in writing (except in the
case of verbal communications, emails and teleconferences updating either Party
as to the status of work hereunder) and shall be deemed delivered upon personal
delivery, one day after being sent via a reputable nationwide overnight courier
service or two days after deposit in the mail or on the next business day
following transmittal via facsimile. Notices under this Agreement shall be sent
to the following representatives of the Parties:



 



If to the Company:     Name: J. Michael French Title: President and CEO Address:
c/o Lawrence Remmel, Esq.   Pryor Cashman, LLC   7 Times Square   40th Floor  
New York, New York 10036-6569 Phone: 425-892-4322 E-mail: admin@marinabio.com



 

4

 

  

If to Danforth:       Name: Gregg Beloff Title: Managing Director Address: 91
Middle Road   Southborough, MA 01772 Phone: 1 617 686-7679 E-mail:
gbeloff@danforthadvisors.com

 

16.Assignment and Successors.   This Agreement may not be assigned by a Party
without the consent of the other which shall not be unreasonably withheld,
except that each Party may assign this Agreement and the rights, obligations and
interests of such Party, in whole or in part, to any of its Affiliates, to any
purchaser of all or substantially all of its assets or to any successor
corporation resulting from any merger or consolidation of such Party with or
into such corporation.

 

17.Force Majeure.   Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of either Party. In event
of such force majeure, the Party affected thereby shall use reasonable efforts
to cure or overcome the same and resume performance of its obligations
hereunder.

 

18.Headings.   The Section headings are intended for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

19.Integration; Severability.   This Agreement is the sole agreement with
respect to the subject matter hereof and shall supersede all other agreements
and understandings between the Parties with respect to the same. If any
provision of this Agreement is or becomes invalid or is ruled invalid by any
court of competent jurisdiction or is deemed unenforceable, it is the intention
of the Parties that the remainder of the Agreement shall not be affected.

 

20.Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, excluding choice
of law principles. The Parties agree that any action or proceeding arising out
of or related in any way to this Agreement shall be brought solely in a Federal
or State court of competent jurisdiction sitting in the Commonwealth of
Massachusetts.

 

21.Counterparts.   This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one
agreement.

 

5

 

 

 If you are in agreement with the foregoing, please sign where indicated below,
whereupon this Agreement shall become effective as of Effective Date.

  



DANFORTH ADVISOR, LLC   MARINA BIOTECH, INC.           By: /s/ Daniel E. Geffken
  By: /s/ J. Michael French           Print Name: Daniel E. Geffken   Print
Name: J. Michael French           Title: Managing Director   Title: President
and CEO           Date:     Date: 9 Jan 2014



 

6

 

  

EXHIBIT A

 

Description of Services and Schedule of Fees

 

Danforth will perform mutually agreed to finance and accounting functions which
are necessary to support the: (i) management and operations of Company’s
business; and (ii) the terms of Company’s investor and other business
agreements. Some specific accounting / finance activities included in the
services are as follows:

 

VP, Finance and/or CFO Services

 

Some specific corporate finance activities included in the services are as
follows:

 

Planning

 

·Strategic business planning

·Supplier contract negotiation and cost reduction planning

·Corporate and business development advisory work

·Business development / licensing support

·Annual audit preparation and support

·Financial modeling, planning and analysis

·Strategic opportunity assessment

·Board, Audit, Compensation, and Corporate Governance committee meeting
preparation, support and attendance

 

Other

 

·Stock option plan management

·Capitalization table management

·Warrant management

·Audit / maintenance of corporate records (minute book, stock records, option
agreements)

·Management and evaluation of 409A valuations

 

Controller

 

All duties consistent with the role of Controller including, but not limited to:

·Maintain the current accounting system and general ledger

·Monthly close, reconcile bank statements, review underlying support, follow-up
discussions

·Cash reconciliation and cash usage

·Cost analysis

·A/P – A/R

·Preparing the budget and forecast and monthly/quarterly/annual financial
statements

·Quarterly investor reporting

·Managing and/or performing the accounts payable and payroll functions on a
periodic basis

·Vendor management (including all contracts, suppliers, W-9s and issuing 1099s
at year end)

·Financial policies, procedures and controls review

·Benefits maintenance

 

7

 

  

Schedule and Fees:

 

Controller: (to be named):

 

VP, Finance (to be named):

 

CFOs: Gregg Beloff and Daniel Geffken:

 

The Company and Danforth will execute under separate agreement provisions to
provide Danforth warrants under the following terms:





·The Company will issue 100,800 warrants to Danforth.

·The warrants will have an exercise price equal to the 30-day volume weighted
average price as of January 10, 2014 ($0.481).

·The warrants shall vest on a monthly basis over two years in equal monthly
amounts of 4,200 warrants per month.

·The warrants will have a term of 10 years.

·All warrants shall be fully vested and exercisable upon a Change of Control.

·50% of the warrants shall be fully vested and exercisable if Marina terminates
for any reason other than “for cause” before the first anniversary of the
agreement; the remaining 50% of the warrants shall be fully vested and
exercisable if Marina terminates for any reason other than “for cause” upon the
extension of the agreement past the first anniversary of the agreement.



 

8

 